Citation Nr: 1717720	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  09-28 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a higher initial rating for service-connected gastroesophageal reflux disease (GERD) with hiatal hernia, status-post laparoscopic Nissen fundoplication, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the Navy from April 1964 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania which granted service connection for a gastrointestinal disability, characterized as GERD with hiatal hernia, status post laparoscopic Nissen fundoplication, and rated such as 10 percent disabling as of November 30, 2007.  During the course of the appeal, jurisdiction over this case was transferred to the Boston, Massachusetts Regional Office (RO).

The Veteran failed to appear for his scheduled Travel Board hearing in April 2011 and has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

In November 2012 the Board remanded the appeal.  In an August 2014 decision, the Board denied the Veteran's claim for an increased rating.  Thereafter, the parties to this appeal entered into a Joint Motion for Remand (JMR), agreeing that vacatur and remand of the August 2014 decision was warranted.  In August 2015 the United States Court of Appeals for Veterans Claims (Court) granted the JMR.

In September 2015, the Board remanded the claim for a VA medical examination and further evidentiary development.  Upon return to the Board, the claim was again remanded in February 2016 for a VA medical examination and further evidentiary development, which substantially complied with prior remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.



FINDING OF FACT

For the entire rating period, service-connected GERD with hiatal hernia, status-post laparoscopic Nissen fundoplication, has manifested as no more than persistent recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by arm pain.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a rating of 30 percent, and no higher, for service-connected GERD with hiatal hernia, status-post laparoscopic Nissen fundoplication, have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7346 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  Here, the RO issued preadjudicatory notice to the Veteran in January 2008 which met the VCAA notice requirements with respect to service connection for GERD with hiatal hernia.  Id.; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Because the appeal for a higher rating stems from the initial grant of service connection, additional notice was not required in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159 (b)(3)(i) (2016).

VA has also made reasonable efforts to obtain relevant records and evidence needed to substantiate the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The information and evidence that has been associated with the claims file includes lay statements, private medical records, VA treatment records, and VA examinations.  The Veteran was provided VA examinations in June 2008, November 2012, October 2015 and March 2016, and VA obtained two VA addendum opinions in July 2016 and August 2016, which in the aggregate, adequately addressed the Veteran's current symptomology, adequately addressed questions asked on remand, and included adequate rationale for the opinions rendered based on the evidence of record and the examiner's own medical expertise.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); Allen v. Brown, 7 Vet. App. 439 (1995); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).   Furthermore, the October 2015 VA examination substantially complied with the November 2012 Board remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations to address the Veteran's service-connected disability has been met.  38 C.F.R. § 3.159(c)(4) (2016).

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).

Higher Initial Rating for GERD with Hiatal Hernia

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

The Board notes that the Court has distinguished a new claim for an increased rating of a service-connected disability from a case where the veteran expresses dissatisfaction with an initial rating of a disability that has just been service-connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  In the latter case, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as "staged rating."  See Id.; see also Hart v. Mansfield, 21 Vet. App 505 (2007).  In this case, the Board finds that while a higher initial rating is warranted, the Veteran's gastrointestinal disability has not increased in severity to such a degree that a staged rating is warranted.  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, the Veteran's GERD with hiatal hernia, status-post laparoscopic Nissen fundoplication, is rated at 10 percent disabling under Diagnostic Code 7346 (hiatal hernia).  38 C.F.R. § 4.114.  The Schedule of Ratings of the Digestive System at 38 C.F.R. § 4.114 provides that ratings under Diagnostic Codes 7301 to 7329, inclusive 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2016).  The Board finds that an evaluation under Diagnostic Code 7346 is appropriate in this case as the Veteran's predominant disability is hiatal hernia.  

Diagnostic Code 7346 (hiatal hernia) assigns a 10 percent evaluation where there are two or more of the symptoms of a 30 percent evaluation with less severity.  A 30 percent rating for a hiatal hernia is assigned with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A maximum 60 percent rating is assigned with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346 (2016).

In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in most areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013); 38 C.F.R. § 4.114, DC 7346 (2016).

Here, the Veteran contends that he is entitled to a higher initial evaluation for this service-connected GERD with hiatal hernia, currently evaluated as 10 percent disabling under Diagnostic Code 7346 from November 2007.
  
In a June 2008 VA authorized examination, the Veteran reported symptoms of dysphagia, reflux, regurgitation, passing of black tarry-stools (melena), no effect on body weight, no functional impairment but with flare ups occurring once every two months, lasting approximately two days at a time.  Upon completion of a complete blood count (CBC) test, the private physician opined that the testing results showed signs of anemia.  In an addendum to the examination, the physician indicated that the Veteran has criteria for hypochromic, microcytic anemia and that it was at least as likely as not (50/50 probability) caused by or a result of the Veteran's service-connected GERD with hiatal hernia.

In a December 2012 VA examination, the VA examiner reported signs of pyrosis, reflux, regurgitation and nausea but did not indicate any symptoms of weight loss.  The examiner also indicated that although the Veteran's symptoms had improved after his laparoscopic Nissen fundoplication surgery in 1995, his current esophageal conditions increased his fatigue and decreased his stamina, and required him to take daily medication and dietary modification to minimize his symptoms.

In a October 2015 VA examination, the Veteran reported symptoms of dysphagia, pyrosis, reflux, regurgitation, arm pain, nausea and sleep disturbance due to his esophageal reflux.  The VA examiner did not note weight loss as a symptom and indicated that his esophageal conditions do not impact his ability to work.  The examination report notes that the Veteran denied recent melena and that he stated his diagnosed anemia was attributed to his GERD.  A CBC test was completed and the test results are of record.

During a March 2016 VA examination, the Veteran reported infrequent episodes of epigastric distress, dysphagia, pyrosis, reflux, regurgitation, inability to vomit but dry heaves (two times a week lasting an hour), substernal pain, sleep disturbance caused by esophageal reflux (four times a year lasting less than a day) and nausea (four episodes a year).  The examiner gave a detailed report of the Veteran's previous diagnostic testing, and addressed the Veteran's scars and prior medical procedures, to include the January 2016 EGD results of Barrett's esophagus with irregular Z-line.  The examiner also recorded the Veteran's weight at 191.9 lbs, with a previous weight of 193 lbs in 2015.  

In a July 2016 addendum opinion, the VA examiner opined that the Veteran's GERD with hiatal hernia symptomology was best described as persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, based on the Veteran's reported medical history and current symptomology at the March 2016 VA examination.  The VA examiner indicated that flare-ups occur when the Veteran attempts to take pills which get stuck in his throat, forcing the Veteran to stick his finger into his throat to remove the pills.  The examiner also opined that there is no considerable impairment of health as the Veteran plays golf once a week, avoids bending over by bending at the knee, walks one mile daily, gardens and dances once a week at the community clubhouse.  

In an August 2016 addendum opinion, the VA examiner opined that the Veteran's diagnosed microcytic anemia was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected GERD with hiatal hernia based on laboratory testing results.  He also indicated that the Veteran's Fe profile has been normal.  

VA treatment records indicate the Veteran had an esophagogastroduodenoscopy (EGD) and colonoscopy which were performed in January 2016.  The VA endoscopist who conducted the procedures reported a finding of Barrett's esophagus with irregular Z-line based on the EGD results.  See 3/11/2016 VA treatment records at 6. 

The Veteran submitted medical evidence, including an article regarding the occurrence of an irregular Z-line of the esophagus, and a copy of a prescription of his GERD medication which indicated an increased dosage.  See 1/28/2016 correspondence; 12/11/2015 correspondence.  The Board notes that the Veteran also submitted medical evidence of hospitalizations in 1998 and 2002 for melena.  See 1/28/2016 private treatment records; 3/18/2016 private treatment records.  Although these medical treatment records were received during the appellate period, the Board finds that the 1998 and 2002 hospitalizations for melena are not probative as to the disability picture during the rating period on appeal which is from November 2007 onward.

The evidence of record, lay and medical, to include VA examinations, shows that throughout the appeal period the Veteran has currently diagnosed GERD with hiatal hernia, status-post laparoscopic Nissen fundoplication, which manifested throughout the rating period as symptoms of recurrent pyrosis, regurgitation, dysphagia, nausea, microcytic anemia, melena and substernal and arm and shoulder pain.  Specifically, a June 2008 VA examination report reflects that the Veteran had dysphagia, reflux and regurgitation, with difficulty swallowing.  It was also noted that there was no effect on body weight. The Veteran did, however, report symptoms of melena.  A December 2012 VA examination similarly showed the Veteran experienced pyrosis, reflux, regurgitation, and nausea.  A July 2016 VA addendum opinion showed that the following criteria best described the Veteran's presence, frequency, and severity of symptoms: persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Although the July 2016 VA examiner also stated in describing the reasons for her finding that there was no considerable impairment of health in her findings, the VA examiner also indicated that the Veteran's symptoms impacted his work due to fatigue and decreased stamina, as similarly reported in the October 2015 VA examination.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a higher 30 percent rating more nearly approximated the Veteran's GERD with hiatal hernia for the entire rating period.  See 38 C.F.R.  § 3.102, 4.3, 4.114 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (symptoms listed within the rating schedule are not exhaustive but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.").

The Board finds that that the criteria for the next higher 60 percent rating under Diagnostic Code 7346 have not been met or more nearly approximated for any portion of the rating period.  Although the Veteran has reported symptoms of pain, melena and is diagnosed with anemia, the lay and medical evidence of record shows that his gastrointestinal disability did not also manifest as vomiting, produce material weight loss, or result in other symptom combinations productive of severe impairment of health.

The Veteran also submitted lay statements throughout the appellate period, and reported that he continued to be anemic and have severe stomach distress, dry heaves, stomach pain, muscle spasms, epigastric distress with dysphagia, pyrosis, and regurgitation with both substernal and arm pain.  The Veteran also stated that he had episodes of bright red rectal bleeding in his stool, which occur three to four times a month.  Although the Veteran is competent to report signs and symptoms of his conditions, the Board finds that he is not competent to provide an opinion regarding the etiology or severity of his diagnosed microcytic anemia.  See Jandreau, 492 F.3d 137.

The Veteran contends that the VA examiner who conducted the October 2015 VA examination did not denote his prior hospitalizations for hematemesis and melena in 1997 and 2002, nor his symptoms of bright red blood in his stool.  However, these hospitalizations occurred prior to the rating period and, the Board notes that the VA examiner reviewed the Veteran's VBMS case file as well as his VA treatment records which contained the Veteran's prior diagnostic testing results and history of surgeries.  

Although competent and credible medical and lay evidence of pain, melena and microcytic anemia exists during the appellate period, absent competent and credible evidence of vomiting and material weight loss, or other symptom combinations productive of severe impairment of health, the Board finds that the Veteran's disability picture does not more nearly approximate the criteria required to grant a 60 percent rating under Diagnostic Code 7346.  38 C.F.R. § 4.114 (2016).  The Board finds probative the medical evidence which indicates no severe impairment of health, specifically the June 2008 VA examination where the Veteran indicated he did not experience any functional impairment from his condition; the 2015 VA examination, where the VA examiner opined that the Veteran's esophageal conditions do not impact his ability to work; and the July 2016 addendum opinion where the examiner indicated that there is no considerable impairment of health.  The Board also finds probative the aforementioned examinations in addition to the March 2016 VA examination in which the VA examiners did not indicate material weight loss or vomiting.  Furthermore, as previously discussed, the Board assigns probative weight to the July 2016 VA addendum opinion in which the VA examiner opined that the Veteran's disability picture was best characterized as symptoms of persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  

For these reasons, the Board finds that the weight of the evidence does not establish vomiting and material weight loss, or symptom combinations productive of severe impairment of health, and for these reasons, a higher 60 percent rating is not warranted under Diagnostic Code 7346.  38 C.F.R. § 4.114 (2016).  Based on the evidence as discussed above, the Board finds that for the entire rating period, the criteria for evaluation in excess of 30 percent for GERD with hiatal hernia under Diagnostic Code 7346 have not been met.  38 C.F.R. §§ 3.159, 4.114, DC 7346; Gilbert, 1 Vet. App. 49.

Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




ORDER

An initial rating of 30 percent, and no higher, for service-connected GERD with hiatal hernia, status-post laparoscopic Nissen fundoplication, is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


